DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanbe [JP 2004353848].
Regarding claims 1-4 and 6: A three-rotational-degree-of-freedom connection mechanism comprising: a joint ( see fig 1A) for enabling a second member (10) to rotate with respect to a first member (20) around a torsion axis (see fig 5) having a direction being fixed with respect to either the first member or the second member, and to connect the second member (10) rotatably to the first member (20) with three rotational degrees of freedom;
three actuators (30A, 30B, 30C), each of the three actuators including a variable length link (see for example fig 5, the expandable rods) having a variable length and a power source (motors) for generating force changing the length of the variable length link;
three first-member-side link attaching units (103), each of the three first-member-side link (103) attaching units being attached rotatably with one end of each of the three variable length links with at least two rotational degrees of freedom ([0004]), and being provided in the first member having a fixed relative positional relationship with the joint; and
three second-member-side link attaching units (103’ see markup figure below), each of the three second-member-side link attaching units (103’) being attached rotatably with the other end of each of the three variable length links with at least two rotational degrees of freedom ([0004]), and being provided in the second member having a fixed relative positional relationship with the joint, wherein
the first-member-side link attaching units (103) and the second-member-side link attaching units (103’) are disposed such that the variable length link has a twisted relationship with the torsion axis in each state within a movable range of the joint (see fig 5),
the three first-member-side link attaching units form three first-member-side center angles (see fig 5, the angles between the actuators and the platforms 10 and 20),
the three first-member-side center angles (the angles between the rods and the platform) are determined by line segments connecting a first-member-side torsion center and the three first-member-side link attaching units (see fig 5),
the first-member-side torsion center is an intersection of the torsion axis and a first- member-side link attaching plane determined by the three first-member-side link attaching units (see fig 5),
the three second-member-side link attaching units (103’) form three second-member-side center angles, the three second-member-side center angles are determined by line segments connecting a second-member-side torsion center and the three second-member-side link attaching units (see fig 5),
the second-member-side torsion center is an intersection of the torsion axis and a second-member-side link attaching plane determined by the three second-member-side link attaching units, and the first-member-side link attaching units (103) and the second-member-side link attaching units (103’) are disposed such that the three first-member-side center angles differ from the three second-member-side center angles.
wherein the first-member-side link attaching units (103) and the second-member-side link attaching units (103’) are disposed such that rotation of the second
member around the torsion axis causes lengthening and shortening of the variable length
links in a reference state in which rotation can be performed in both directions on at least two
rotation axes including the torsion axis.
wherein the first-member-side link attaching units (103) are
disposed such that the joint exists on a line segment connecting the two first-member-side
link attaching units provided in the first member having a changeable angle with respect to
the torsion axis (the joints have two degrees of freedom or more allowing the angle between the link and the platform to change), or the second-member-side link attaching units are disposed such that the joint exists on a line segment connecting the two second-member-side link attaching units provided in the second member having a changeable angle with respect to the torsion axis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe [JP 2004353848] in view Nagatsuka [US Pub# 2017/0326736].
Regarding claim 9: Kanbe does not explicitly show wherein the variable length link includes:
a screw rod being formed with male threads, and being attached to the first-member-
side link attaching unit or the second-member-side link attaching unit;
a rotation member including a through-hole having an inner surface formed with
female threads meshing with the male threads provided on the screw rod, the rotation
member being rotated by transmitted force from the power source;
a tube accommodating the rotation member and the screw rod and being attached to
the second-member-side link attaching unit or the first-member-side link attaching unit not
being attached with the screw rod; 
a rotation member position fixing unit fixing a relative position of the rotation member with respect to the tube in an axial direction of the screw rod; and a rotation member holding unit being provided between the rotation member and the tube and holding the rotation member rotatably with respect to the tube. However Nagatsuka shows wherein the variable length link includes: a screw rod (24a) being formed with male threads, and being attached to the first-member-
side link attaching unit or the second-member-side link attaching unit (55);
a rotation member including a through-hole having an inner surface formed with
female threads (see fig 5) meshing with the male threads provided on the screw rod (24b), the rotation member being rotated by transmitted force from the power source;
a tube (24a) accommodating the rotation member and the screw rod (24b) and being attached to
the second-member-side link attaching unit or the first-member-side link attaching unit not
being attached with the screw rod; 
a rotation member position fixing unit (31) fixing a relative position of the rotation member with respect to the tube in an axial direction of the screw rod; and a rotation member holding unit being provided between the rotation member and the tube and holding the rotation member rotatably with respect to the tube.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the variable link with screw rod to reduce backlash and increase movement precision.  

Regarding claims 11-13: Kanbe does not show robot comprising chest, limbs, waist hand and arms: However Nagatsuka shows a robot comprising: a chest; a pair of right and left upper limbs (50,50), each of the upper limbs including an upper arm, a
forearm, and a hand, the upper arm, the forearm, and the hand being connected in series to
either a right or a left in an upper portion of the chest ( see fig 4); and the three-rotational-degree-of-freedom connection mechanism according to claim 1,
having the second member being one of the hand, the forearm, and the upper arm, and the
first member being far from the hand and being connected rotatably with the second member (21) with three rotational degrees of freedom.

A robot comprising:
a waist (16);
a chest connected above the waist;
a pair of right and left upper limbs (50, 50), each of the upper limbs including an upper arm, a
forearm, and a hand, the upper arm, the forearm, and the hand being connected in series to
either a right or a left in an upper portion of the chest ( see fig 3); and
the three-rotational-degree-of-freedom connection mechanism according to claim 1,
having the second member (21) being one of the hand, the forearm, the upper arm, and the chest,
and the first member (21) being on a side close to the waist and being connected rotatably with the second member (21) with three rotational degrees of freedom.

A robot comprising:
a waist (16);
a chest connected above the waist;
a pair of right and left upper limbs (50,50), each of the upper limbs including an upper arm, a
forearm, and a hand, the upper arm, the forearm, and the hand being connected in series to
either a right or a left of an upper portion of the chest;
a pair of right and left lower limbs, each of the lower limbs including a thigh, a lower
leg, and a foot, the thigh, the lower leg, and the foot being connected in series to either a right
or a left of a lower portion of the waist (it is inherent that a humanoid robot has right and foot, waist and head); and the three-rotational-degree-of-freedom connection mechanism according to claim 1,
having the second member (21) being one of the hand, the forearm, the upper arm, the chest, the
foot, the lower leg, and the thigh, and the first member (21) being on a side close to the waist and
being connected rotatably with the second member with three rotational degrees of freedom.
 It would have been obvious to someone having ordinary skill in the art at the time of the eff3ective filling date to use the type of the connecting mechanism (joints mechanism) in humanoid robot with waist, hands, arm or any other structure that require multi-freedom joints to allow the mobility and increase the workspace of the robot structure.

Claims 18-19, 26, 36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe [JP 2004353848] in view Waita [US Pub# 2016/0236356].
Regarding claims 18-19, 26, 36, 46: Kanbe does not show robot comprising chest, limbs, waist hand and arms and crotches: However Waita shows a robot comprising:
A robot comprising:
a waist (11);
a chest (10) connected above the waist;
a pair of right and left upper limbs, each of the upper limbs including an upper arm, a
forearm, and a hand, the upper arm (40, 41, 30, 31), the forearm, and the hand being connected in series to either a right or a left of an upper portion of the chest (see fig 2);
a pair of right and left lower limbs, each of the lower limbs including a thigh, a lower
leg, and a foot, the thigh, the lower leg (60, 50, 51), and the foot being connected in series to either a right or a left of a lower portion of the waist; and a pair of right and left crotches (50b), each of the crotches being the three-rotational-degree-of-freedom connection mechanism according to claim 1 having the second member being either the right thigh or left thigh and the first member being the waist,
wherein in the crotch (50b), a normal line of a plane determined by the three first-member-
side link attaching units (61) is directed forward and obliquely downward.

A robot comprising:
a waist (11);
a chest (10) connected above the waist;
a pair of right and left upper limbs, each of the upper limbs including an upper arm, a
forearm, and a hand (40, 41, 30, 31), the upper arm, the forearm, and the hand being connected in series to either a right or a left of an upper portion of the chest;
a pair of right and left lower limbs (50,51), each of the lower limbs including a thigh, a lower
leg, and a foot, the thigh, the lower leg, and the foot being connected in series to either a right
or a left of a lower portion of the waist (see fig 2);
a pair of right and left crotches (50b,50b), each of the crotches being the three-rotational-degree-
of-freedom connection mechanism according to claim 1 having the second member being
either the right thigh or left thigh and the first member being the waist, and
a pair of right and left knee joints connecting the right and left lower legs rotatably to
the right and left thighs, respectively,
wherein in a reference state, the knee joint (50c) exists behind the torsion axis included in
the crotch.

wherein the chest includes a chest upper portion (see fig 2) connected with the upper arms (31), a chest lower portion connected to the waist (11), and a chest bending unit(12a) connecting the chest upper portion rotatably to the chest lower portion with at least one rotational degree of freedom.

A robot comprising:
a chest (10);
a head (20a) connected to an upper center of the chest;
a pair of right and left upper limbs, each of the upper limbs including an upper arm, a forearm, and a hand, the upper arm (40, 41, 30, 31), the forearm, and the hand being connected in series to either a right or a left in an upper portion of the chest; and the three-rotational-degree-of-freedom connection mechanism according to claim 1 having the second member being one of the head, the hand, the forearm, and the upper arm, and the first member being far from the hand and being connected rotatably with the second member with three rotational degrees of freedom ( see fig 2).
A robot arm comprising: a hand (40); one or a plurality of arm section units connected in series from the hand; and the three-rotational-degree-of-freedom connection mechanism according to claim 1, connecting the second member being one of the hand and the arm section unit rotatably to the first member on a side far from the hand with three rotational degrees of freedom (41b,41a).


Allowable Subject Matter
Claims 10, 20, 21, 24-25, 28, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    645
    517
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    699
    480
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    680
    486
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658